The opinion of the court was delivered by
Hebabjd, J.
The plaintiff has demurred to the defendant’s plea in abatement, and urged objections to the plea as being defective in *520form, as well as substance. Pleas in abatement are not the peculiar favorites of the law, and therefore more certainty and strictness is required.
There is no direct and positive allegation that the officer serving said writ did not leave such copy of the same as the law requires. The plea merely states that, by the officer’s return, it does not so appear. This is stating a fact argumentatively, which, in pleas in abatement, is always regarded as bad. Pearson v. French, 9 Vt. 349.
The fact should have been stated directly, and the officer’s return on the writ might have been referred to as the evidence of that fact. And if the return is to be regarded as the only evidence of what service in fact was made, still that does not excuse the want of a proper allegation in the plea. In dilatory pleas a higher degree of certainty is required, than in pleas which go to the merits. Pleas in estoppel and pleas in abatement are unfavorably regarded by the law, the former because they preclude the other party from averring the truth, and the latter because they attempt to defeat the action upon grounds that have no connection with the merits. These pleas are required to set forth the grounds, upon which they are based, with the highest degree of accuracy and precision, leaving nothing to be supplied by intendment, or construction. Gould’s PI. 85. This plea only states the fact, upon which it is based, argumentatively, leaving the main fact to be intended and inferred, and is therefore insufficient. The plaintiff has argued this question upon the ground that the service was in fact sufficient, and in compliance with the statute. Whether this is so, or not, we have no means of determining. The officer’s return is not made apart of the case, and no copy of it has been shown to the court, and we are not called upon to look beyond the plea, to determine and pass upon the sufficiency of the service.
The defendant also objects to the report of the auditor, for the reason that the plaintiff was allowed to prove what the defendant said in relation to paying the plaintiff for his work. The objectionable part is as follows: “ The defendant said that Hill had left him, and he should set his long head to work to cheat him out of what he had done.”
The statute has made the parties in an action on book competent 'witnesses. They give testimony like other witnesses, and their *521testimony, in its bearing upon the case, is to be considered like that of other witnesses. It may be rejected for its irrelevancy, or disregarded for its improbability. They are subject to the same rules and modes of impeachment, as other witnesses. They may be impeached as to their general character for truth; they may be shown to have told different stories, and to have given different accounts of the transaction ; their testimony may be disproved, and rebutted by other proof; and it is always proper and allowable to show the state of feeling that exists between the witness and the party against whom he is testifying. In this case a controversy arose between the parties, in relation to the contract. The testimony of the parties conflicted, and the auditor was under the necessity of determining in his own mind, which version of the contract was to gain credit with him. This was said by the defendant in relation to the subject matter of the controversy, after the controversy had arisen. It is therefore obvious, by all the rules of estimating the credit of testimony, viewed and looked at through the candor and conduct of the witness, that this testimony was admissible, and the auditor was justified in considering it for the purpose aforesaid. There is another ground, upon which I think the testimony was admissible. One of the essential elements of a good contract is the understanding of the parties, and what the defendant has said in relation to the contract may be considered, for the purpose of arriving at his own understanding of it. We are at liberty to regard the words of a man as the indices of his motives. The defendant refused to pay the plaintiff for his labor, and the reasons that he assigned for refusing cannot well be objected to by the defendant himself, as evidence of his own understanding of the contract; and we have a right to presume, that, on the occasion, he will assign the true reason which influences him. But in either and both these views we think the testimony properly admitted.
The defendant has also excepted to the decision of the county court, allowing the plaintiff his cost which accrued after the appeal. This suit was commenced before a justice of the peace, and the plaintiff then recovered judgment for his whole claim, and both parties appealed, and the defendant took out the copies of his appeal, and entered the cause in court. The defendant insists that the plaintiff is entitled to no cost since the appeal, for the reason that he *522recovered no more in damages at the county court, than he recovered before the justice.
If the plaintiff had taken out the copies, and prosecuted his appeal, this questiop would have arisen. ' The defendant might have tendered a confession of judgment twelve days before court, or might have paid or tendered the amount in cash, and in either of those cases, if the plaintiff had refused to accept the amount tendered, or the judgment confessed, and had then prosecuted his appeal, he would have stood in the same relation to the statute, in respect to the taking cost, that he would if the defendant had not appealed. But as it is, the defendant appealed, neglected to tender, or confess judgment, and took out the copies, and compelled the plaintiff to litigate his- claim., and subjected him to all the cost that he now claims to recover.
We therefore think this case does not come within the literal jprovision, nor within the reason and equity, of the statute restricting costs.
The judgment of the county court is affirmed.